ORDER DENYING CREDITOR JOHN RICHARDS HOMES BUILDING COMPANY, L.L.C.’S RENEWED MOTION FOR RELIEF FROM STAY AS TO THE GARNISHMENT ACTIONS AGAINST STN.COM AND ADELL BROADCASTING CORP. (Doc. No. 528)

ALEXANDER L. PASKAY, Bankruptcy Judge.
THIS CAUSE came on for hearing on March 24, 2005, to consider Creditor John Richards Home Building Company, L.L.C.’s Renewed Motion for Relief from the Automatic Stay as to the Garnishment Actions Against STN.Com and Adell Broadcasting Corp., filed by John Richards Homes Building Company, L.L.C. (JRH), on February 18, 2005. In the Motion, JRH seeks the opportunity to pursue the Garnishment Procedure against STN. Com and Adell Broadcasting Corp. This Court has considered the Motion, together with the record, heard argument of counsel and finds that it is satisfied, in light of the fact that the Debtor’s attempt to obtain confirmation of his Plan shall be resolved shortly and that the viability of the Plan is dependant of the continued protection of STN.Com and Adell Broadcasting Corp., the entities which are funding and assuring the feasibility of the Plan, it is appropriate to deny JRH’s Motion without prejudice.
Accordingly, it is
ORDERED, ADJUDGED AND DECREED that Creditor John Richards Home Building Company, L.L.C.’s Renewed Motion for Relief from the Automatic Stay as to the Garnishment Actions against STN.Com and Adell Broadcasting Corp. be, and the same is hereby, denied without prejudice.
DONE AND ORDERED.